Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 2/8/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	1-6, 12, 18, 19, 22, 24, 27, 38, 43-45, 47, 48, 50 and 54 are pending in this application. 
Claim 1 is amended
Claims 43-45, 47, 48, 50 and 54 have been withdrawn
Claims 7-11, 13-17, 20, 21, 23, 25, 26, 28-37, 39-42, 46, 49, 51-53 
and 55-62 have been cancelled
Claims 1-6, 12, 18, 19, 22, 24, 27, and 38 have rejected. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

5.	 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claim(s) 1-4, 6, 12, are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669.

8. 	Regarding claims 1, 2, 3, 4, 6, 12, Tanner et al. discloses that a soft capsule composition is made in the form of a film ( at least in col 6 lines 35-37, col 7 lines 10-12) and two films are fused to seal by encapsulating liquid fill material (col 7 lines 13-18, col
6 lines 50-52) having the property to encapsulate liquid also ( Abstract, col 13 lines 25- 35) and soft capsule comprises soft dry shell which comprises carrageenan, modified
Tanner et al. is silent about (i) phospholipid and (ii) wax in the composition.
With respect to (i) and (ii), Harel discloses that lecithin or modified lecithin (phospholipid) ([0035]) is used in such a composition in order to make emulsifier rich inner layer and fat is added e.g. including wax ([0029]) in order to make solid-fat —rich 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tanner et al. to include the teaching of Harel et al. to incorporate lecithin or modified lecithin (phospholipid) ([0035]) is used in such a composition in order to make emulsifier rich inner layer and fat is added e.g. including wax ([0029]) in order to make solid-fat —rich outer layer ([0034]) in order to have the benefits if having emulsifier rich inner layer coat and the double layer coat serves as substantial barrier to moisture and protecting the core bioactive substance ([0046]).
Regarding “heat-sealable’, it is to be noted that Tanner et al. discloses that the film may be stretched and finished capsule exhibit greater stability wnen exposed to elevated humidity and temperature than capsule made using gelatin ( col 10 lines 35- 40) and it is blow molded at a temperature at which the two oppose films , in contact with each other , will blend at their contact interface (fusion temperature) to become one, indistinguishable and inseparable structure (col 11 lines 4-9) which is interpreted as heat-sealable as claimed in claim 1.
Tanner et al. in view of Harel et al. are silent about thermo-formable membrane as Claimed in claim 1.

preferably, a press or an extruder to give a sheet or film and then further processed to make capsule ([0029]).
Therefore, it is understood that the components e.g. native starch, glucan, plasticizer containing such components in the composition can make the composition thermoformable.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tanner et al. in view of Harel to include the teaching of Hausmanns et al. to use the mixtures of the components to make the composition suitable for thermoformable process to make sheets and soft capsule ([0029]) for the desired use.

9.	 Claim 5 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and further in view of Kamaguchi et al. US 2005/0069579.


Kamaguchi et al. discloses that sugar can be incorporated as an additive to provide sweetness property of the product ((0017)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tanner et al. in view of Harel to include
the teaching of Kamaguchi et al. discloses that sugar can be incorporated as an additive to provide sweetness property of the product ((0017)).

11. 	Claim 18 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and further in view of Xie et al. WO 2011/014942.

12.	 Regarding claim 18, Harel discloses that lecithin or modified lecithin (phospholipid) ([0035]) is used in such a composition.
It is known that lecithin is also a softener. However, as because disclosed lecithin is used to address the phospholipid source, therefore, additionally Xie et al. is used as secondary prior art to address further softening agent in such a composition.
Xie et al. discloses that lecithin can be used as softening, anti-caking agent and softening agent (in claim 14 of Xie et al.).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Tanner et al. in view of Harrel to include
the teaching of Xie et al. who discloses that oils can be used as to serve as softening, anti-caking agent (in claim 14 of Xie et al.) in such a composition.

13. 	Claim 19, 27 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and in view of Fonkwe et al. USPN 6949256.

14. 	Regarding claim 19, Tanner et al. in view of Harel et al. in view of Hausmanns et al. are silent about specific viscosity of the composition.
It is to be noted that claim 1 is broad and Fonkwe et al. discloses (col 5 lines 35-47) to make final viscosity of such a composition can be in the desired disclosed range including 100 cP to 1200 cP and it can be modified to desired modification to achieve desired physical properties of final gel or film (col 5 lines 35-47) and modifications can be made which do not depart from the spirit of the invention (col 12 lines 55-60) which overlaps 1 to 10 Pa.s. (1 Pa.s=1000 mPa:s. =1000cP).Fonkwe et al. discloses (col 5 
Therefore, it is within the skill of one of ordinary skill in the art to optimize the specific viscosity value at the specific condition. One of ordinary skill in the art can modify the viscosity value by optimizing the amount of hydrocolloid which is viscosity agents as disclosed by Fonkwe et al. (col 5 lines 35-47) to make final viscosity in the desired disclosed range including 100 cP to 1200 cP to modify the physical properties of final gel or film (col 5 lines 37-40) and modifications can be made which do not depart from the spirit of the invention ( col 12 lines 55-60) which overlaps 1 to 10 Pa.s. (1 Pa.s=1000 mPa.s. =1000cP) of claim 19.
One of ordinary skill in the art would have been motivated to modify Tanner et al. in view of Harel et al. in view of Hausmanns et al. to include the teaching of Fonkwe et al. to make final viscosity in the desired disclosed range including |00cP to 1200cP to modify the physical properties of final gel or film (col 5 lines 37-40).
It is to be noted that the viscosity depends on specific percent amounts of hydrocolloid mixture and percent amount of aqueous solution and the temperature at which it is measured i.e. viscosity is temperature dependent. Also Fonkwe et al. discloses that modifications can be made which donot depart from the spirit of the invention (col 12 lines 55-60). Therefore, it is within the skill of the one of ordinary skill in 
(Additionally), absent showing of unexpected results, the specific amount of viscosity is not considered to confer patentability to the claims. As the viscosity is variable that can be modified, among others, by adjusting the amount of viscosifying agent (hydrocolloid mixture), liquid (water), type of viscosifying agent and temperature etc. (liquid), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would
have optimized, by routine experimentation, the amount of viscosity in modified Kamaguchi et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired final viscosity of the membrane. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

15. 	Regarding claim 27, it is to be noted that the claimed elasticity value which depends on viscosity etc. and therefore, the hardness, is not specifically disclosed by Fonkwe et al.
Therefore, it is within the skill of one of ordinary skill in the art can optimize the physical parameters like hardness etc. of the capsule. The precise elasticity value which depends on viscosity etc. would have been considered a result effective variable by one 
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

16.	 Claims 22, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and further in view of West et al. WO 2004/009456.

17. 	Regarding claims 22, 24, Tanner et al. in view of Harel et al. in view of Hausmanns et al. are silent about internal volume of such a capsule.
West et al. discloses that the volume of such a capsule can be 2.5 ml to 50 ml (in claim 11 of West et al.).
One of ordinary skill in the art would have been motivated to modify Tanner et al. in view of Harel et al. in view of Hausmanns et al. to include the teaching of West et al. to make the capsule having internal volume from within the range amounts of 2.5 to 50 

18.	 Regarding claim 24, e.g., the weight depends on the individual component and it varies. For example for water, 1 ml = 1 gm. Therefore, it is within the skill of one of ordinary skill in the art to calculate the weight of a particular substance from the formula D=M/v to be encapsulated into the capsule which can be , e.g., water or close density water like component or any component having the corresponding weight also.

19.	 Claim 38 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Tanner et al. USPN 6582727 in view of Harel et al. US 2012/0058195 in view of Hausmanns et al. US 2004/0087669 as applied to claim 1 and further in view of Yang et al. US 2009/0123559 and (alternatively), in view of West et al. US 2003/0124225.

20. 	Regarding claim 38, Tanner et al. discloses that any type of liquid material can be encapsulated in such a soft capsule (at least in col 13, lines 25-38).
Tanner et al. is silent about specific liquid material as claimed in claim 38.
Yang et al. discloses that honey refined extract can be encapsulated within the soft capsule to use as oral liquid preparation for oral nutritional/medicinal use ([0016]).
One of ordinary skill in the art would have been motivated to modify Tanner et al. in view of Harel et al. in view of Hausmanns et al. to include the teaching of Yang et al. 
(Alternatively), West et al. discloses that alcohol containing materials can be encapsulated in the soft capsule also ([0041]) in a special type of resilient gelatin soft capsule ([0041]). West et al. also discloses that conventional gelatin capsule is not compatible to encapsulate alcohol liquid filling product ([0012]). Therefore, even if West discloses that special type of gelatin is used to encapsulate alcohol liquid in modified gelatin soft capsule, however, this teaching can be used by one of ordinary skill in the art to consider liquid-fill non-gelatin capsule to fill the alcohol liquid product in the soft
gel capsule in order to have desired alcohol in small amounts to be required as per customer's need. One of ordinary skill in the art would have been motivated to modify Tanner et al. in view of Harel et al. in view of Hausmanns et al. to include the teaching of discloses that conventional gelatin capsule is not compatible to encapsulate alcohol liquid filling product ([0012]) in order to have soft gel capsule in order to have desired alcohol in small amounts to be required as per customer's need.

Response to arguments
21.	Applicants argued that
(a)  “The capsule described in Tanner et al. is different from the capsule taught and claimed in the present application. Nowhere is modified starch or a buffer solution included or used in order to produce the thermoformable membrane of the present invention which will be shaped in the capsule. The membrane and resulting capsule will thus possess unique functional properties including: i) stability of membrane in contact 
 (b) Not only the film of Tanner contains element not used in the membrane claimed herein, resulting in a film which contains about 6-12% water (See col. 7, lines 30-31) which is dried (see col. 10 lines 25-28) and thus is not a gelling heat- sealable and thermoformable membrane as taught and claimed herein. 
 (c ) The Tanner film is impermeable to hydrophobic liquids only. On the contrary, the water content of the membrane formulation is high and results in a finished capsule having between 40-50% in its membrane allowing encapsulating a content which comprises >20% in water. Also their membrane is only impermeable to hydrophobic content whereas the present membrane is impermeable for both hydrophilic and hydrophobic liquids. As mentioned previously, the applicant does not use modified starch in the claimed composition. The shell in their invention is dry whereas the shell of the claimed capsules contains more than 40% of water.
In response to (a), Tanner et al. also discloses that native starch e.g. potato starch can be considered and therefore, the modified starch includes native potato starch also (at least in col 7 lines 50-52).
In response to (b), it is to be noted that the amended claim 1 recites the water “at least 20% in water” which is interpreted as the capsule has more than 20% water containing liquid material. However, the alleged water content 6-12% is in relation to the film which contains 6-12% water as alleged by the applicants above.
does not exclude any of the additional components in Tanner.  

22.	Declaration: As can been further seen from the Declaration of Dr. Bazmi provided herewith, the claimed membrane possesses a flow behavior of the membrane mixture which shows significant change in viscosity as a function of temperature which is a characteristic that facilitates industrial scale-up. Nowhere in Tanner it is taught a film formulation wherein notably food hydrocolloids is used to increase viscosity and 
In response, it is to be noted that the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference and
 (2), more importantly, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
In this instance, applicants have considered Tanner et al. as closest prior art. However, Tanner et al. has broad disclosure and does not specify the amounts of the hydrocolloid. Therefore, applicants should compare a sufficient number of tests using  different  amounts of hydrocolloids in order to establish that changes in the amounts of hydrocolloids of Tanner cannot change viscosity of Tanner’s product to show no contribution of the criticality of the hydrocolloid in Tanner’s food product.
Also, instant claims, for example, independent claim 1 is broad and applicants have not shown that any unexpected or beneficial result occurs across the entire range of the claims of independent claim 1.  For instance applicant have not shown any claimed benefits that have been achieved by any hydrocolloid mixture, any phospholipid or mixture of phospholipids, any plasticizer or mixture of plasticizers, and any wax or mixture of waxes and at any concentration of them all.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
Examiner used Fonkwe et al. to modify Tanner et al. in order address viscosity of the product to establish prima facie case of obviousness. Therefore, Tanner et al. in view of Harel et al. in view of Hausmanns et al. and  Fonkwe et al. meet the claimed viscosity of the final product as claimed in claim 19 and discussed above. 

23.	Hausmanns et al.: 
Applicants argued that “Hausmanns et al. teaches that soft capsule used for food product can be made by thermoforming. Hausmanns uses a mix of native starch and glucan in order to confer to the film reversible gelling properties. It is known that for thermoforming it is necessary to develop extensible and reversible gelling properties in the film. Nowhere would a  person having ordinary skill in the art (POSITA) found teaching in Hausmanns et al. in order to modify the film composition as taught in Tanner in order to obtain a film that can be extensible and have reversible gelling properties in order to be thermoformed. In addition, the element used as a reversible gel ingredient is a mixture of food hydrocolloids, and not a mix of native starch and glucan”. 
In response, it is to be noted that independent claim 1 is product claim. 
Primary prior art by Tanner et al. discloses that starch includes native potato starch (col 7 lines 50-52) and hydrocolloid (col 8 lines 55-60) in the composition. 
	Harel discloses that lecithin or modified lecithin (phospholipid) ([0035]) is used in such a composition in order to make emulsifier rich inner layer and fat is added e.g. 
Regarding the substance of the examiner’s obviousness rejection, the requirements for obviousness are discussed in MPEP § 2142. 
As explained in the previous Office Action, the only difference between
claim 1 and the teachings of  Tanner et al. in view of Harel et al. are  silent about thermo-formable membrane as claimed in claim 1. Hausmanns et al. teaches soft capsule used for food products (Abstract) can be made as sheets, films with greatly increased strength ( [0036]) by thermoforming process ([0036]) where glycerol or other polyols can be used as plasticizers ([0038]) by combining starch e.g. potato, and/or corn starch ([0088], [0089]) with glucan (water insoluble) ([0040]). One of ordinary skill in the art would reasonably have expected that modifying the  moisture resistant capsule of Tanner (at least in col 6 lines 35-37, col 7 lines 10-12) and Harel et al. ( Harel et al. [0046])  with the teaching of Hausmanns et al. who discloses that soft capsule used for food products (Abstract) can be made as sheets, films with greatly increased strength ( [0036]) by thermoforming process ([0036]) where glycerol or other polyols can be used as plasticizers ([0038]) by combining starch with glucan (water insoluble) ([0040]) would have been within the skill of the art and yielded the predictable result of maintaining the therrmoformable membrane of the capsule See MPEP § 2143(I)(B) and § 2143.02. Therefore, the rejection explained why a person ordinary skill in the art (POSITA) would reasonably have expected that the capsule of Tanner et al. would have water resistant  

24.	Harel et al: 
Applicants argued that  Harel et al. is only relevant in disclosing that lecithin can be used to make an emulsifier rich layer. Nowhere is Harel et al. suggesting how to modify the film composition as taught in Tanner or Hausmanns in order to obtain a film that can be extensible and have reversible gelling properties in order to be thermoformed.
In response, it is agreed that Harel et al. is only relevant in disclosing that lecithin. Regarding the argument of reversible gelling property, as mentioned in the office action above, Harel also discloses that lecithin or modified lecithin (phospholipid) ([0035]) is used in such a composition in order to make emulsifier rich inner layer and fat is added e.g. including wax ([0029]) in order to make solid-fat —rich outer layer ([0034]) in order to have the benefits of  having emulsifier rich inner layer coat and the double layer coat serves as substantial barrier to moisture and protecting the core bioactive substance and rupture resistant ([0046]). It is also to be noted that lecithin is an emulsifier also. It is known that lipid, wax are water resistant. Therefore, it can make a water barrier layer and lecithin can also emulsify as is also evidenced by applicants own specification (in PGPUB [0054], Emulsified hydrocolloid).


 	Applicants argued that  “Similarly, the overall composition of the membrane disclosed in Kamaguchi is very different from the claimed capsule because the Kamaguchi capsules are designed to dissolve in water (see [023] in Kamaguchi), so the “filling” cannot be a product with a high water content for example (only uses MCT oils in its examples) and are manufactured by "dripping" and not by heat sealing. As a further evidence that the formulation of Kamaguchi is different is that maltodextrin (or other soluble modified starches) is a main ingredient (14-15%) in the examples in Kamaguchi (except for the examples where gelatin is the main ingredient). Not only is gelatin absent in the claimed capsule herein, but maltodextrin or soluble starches cannot represent a significant % of the composition because it would be impossible to obtain the desired water resistance and allow encapsulation of a liquid and thus allow a high water content. A person skilled in the art will acknowledge that the composition described by Kamaguchi is not compatible with fillings with a high water content. The basis of the formulation in Kamaguchi is a hydrolyzed starch, specifically water-soluble (See [0023]), and the solubility of the capsules obtained is an important characteristic (in all the examples provided, the solubility is measured, all the capsules are water- soluble, see [0067]). Thus, nowhere is Kamaguchi suggesting how to modify the film composition as taught in Tanner or Hausmanns in order to obtain a film that can be extensible and have reversible gelling properties in order to be thermoformed.
In response, it is to be noted that Kamaguchi et al. is used only to address dependent claim 5 in this office action.  Kamaguchi et al. is used in relation to sugar can be incorporated as an additive to provide sweetness property of the product ([0017]) to 
However, note that while Kamaguchi et al. do not disclose all the features of the present claimed invention,  Kamaguchi suggesting is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely maltodextrin, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799